Case: 20-50979      Document: 00515839184         Page: 1     Date Filed: 04/27/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                    April 27, 2021
                                   No. 20-50979
                                                                   Lyle W. Cayce
                                                                        Clerk

   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Angel Vinicio Pina,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 7:08-CR-181-5


   Before Jones, Costa, and Duncan, Circuit Judges.
   Per Curiam:*
          Angel Pina is serving a 108-month sentence for cocaine trafficking (he
   is scheduled for release later this year). Last year, after first unsuccessfully
   seeking compassionate release from the prison warden, Pina asked the
   district court for a sentence reduction under 18 U.S.C. § 3582(c)(1)(A). Pina
   cited the threat COVID-19 posed to him given his preexisting medical


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50979      Document: 00515839184          Page: 2    Date Filed: 04/27/2021




                                    No. 20-50979


   conditions as the “extraordinary and compelling reason[]” that might justify
   his early release. 18 U.S.C. § 3582(c)(1)(A)(i). The district court denied the
   motion. Its order first lists each filing it received on the motion (three from
   the defendant, one from the government) and then says: “After considering
   the applicable factors provided in 18 U.S.C. § 3553(a) and the applicable
   policy statements issued by the Sentencing Commission, the Court DENIES
   the Defendant’s Motion[] on its merits.”
          Pina appeals on the ground that the order lacked sufficient detail to
   allow appellate review. Although the Supreme Court has not decided
   whether a district court must explain its reason when ruling on a sentencing-
   reduction motion, Chavez-Meza v. United States, 138 S. Ct. 1959, 1965 (2018)
   (merely assuming that a court ruling on a reduction motion has “equivalent
   duties” in terms of stating its reasons to those it has when first sentencing a
   defendant), we recently stated that it must provide “specific factual
   reasons,” United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020). In
   deciding whether a court has adequately justified a sentencing decision, we
   consider not just its recent order but the entire record of the proceeding going
   back to the original sentencing. Chavez-Meza, 138 S. Ct. at 1965. “In some
   cases, it may be sufficient for purposes of appellate review that that judge
   simply relied upon the record, while making clear that he or she has
   considered the parties’ arguments and taken account of the § 3553(a) factors,
   among others.” Id.
          The district court’s explanation here, though brief, was sufficient.
   Indeed, the district court provided essentially the same level of detail as the
   form order that the Supreme Court found sufficient in Chavez-Meza. Id. at
   1965, 1967–68. In that case, the district judge had “checked a box next to
   preprinted language” stating that he had considered the statutory sentencing
   factors and the policy statement in the Sentencing Guidelines. Id. at 1968




                                          2
Case: 20-50979     Document: 00515839184           Page: 3   Date Filed: 04/27/2021




                                    No. 20-50979


   (Kennedy, J., dissenting).     Here the district court included the same
   statement in the order it drafted on its own.
          The parties’ arguments to the district court help illuminate the
   reasons the motion was denied. Id. at 1968 (explaining that the district
   court’s “awareness of the arguments” the parties made can help reveal its
   reasoning). The government opposed reducing Pina’s sentence for two
   reasons. First, attaching medical records, it argued that Pina had not shown
   extraordinary reasons that would warrant a reduction because his medical
   conditions had improved due to treatment while he was in custody. Second,
   it argued that a reduction was not warranted because Pina’s release would
   not be consistent with the Guidelines’ policy statement that allows
   sentencing reductions only when the defendant “is not a danger to the safety
   of any other person or to the community. as provided in 18 U.S.C. §
   3142(g).” U.S.S.G. § 1B1.13(2). Section 3142(g), in turn, directs a court to
   consider many of the general statutory sentencing factors such as “the nature
   and circumstances of the offense” and “the history and characteristics” of
   the defendant. 18 U.S.C. § 3142(g). In noting that it was denying Pina’s
   motion because of the policy statement in the Guidelines and the statutory
   sentencing factors, the district court’s order thus was accepting the
   government’s second argument.
          For these reasons, there was enough to enable appellate review. See
   Chavez-Meza, 138 S. Ct. at 1967–68 (noting that a case’s “simplicity,” “the
   judge’s awareness of the arguments,” and “his consideration of the relevant
   sentencing factors” may be enough to make a judge’s bare-bones explanation
   sufficient).
          AFFIRMED.




                                         3